NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 6, 2014*
                               Decided February 6, 2014

                                        Before

                           DIANE P. WOOD, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 13-2651

MAURICE JACKSON,                             Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Southern District of Illinois.

      v.                                     No. 12-960-GPM

JOHN SHEPHERD, et al.,                       G. Patrick Murphy,
     Defendants-Appellees.                   Judge.

                                      ORDER

       Maurice Jackson, an Illinois inmate, brought this suit under 42 U.S.C. § 1983
against two physicians and a pharmacy aide at Menard Correctional Center for
deliberate indifference to his need for blood pressure medication. The district court
granted summary judgment for the defendants, finding that Jackson failed to exhaust
his administrative remedies before filing suit. We affirm.


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(c).
No. 13-2651                                                                           Page 2

       This is not Jackson’s first Eighth Amendment challenge to a short-term
deprivation of prescribed blood pressure medication at Menard. In 2009 he sued a
prison nurse practitioner and a correctional counselor after not receiving his medication
for three weeks. (In that suit we recently upheld summary judgment for the defendants
because there was no evidence of deliberate indifference by either defendant. Jackson v.
Pollion, 733 F.3d 786 (7th Cir. 2013).) He brought this suit in March 2012, alleging among
other things that the defendants did not provide him with his medication for six weeks.

       After this claim was severed from the others, the defendants moved for
summary judgment on the ground that Jackson had not exhausted his administrative
remedies. See 42 U.S.C. § 1997e(a). The defendants submitted prison records showing
that Jackson had not filed grievances about the denial of blood pressure medication or
the denial of any other medical care. The magistrate judge conducted an evidentiary
hearing under Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), on the exhaustion issue.
The magistrate judge found no evidence that Jackson had ever filed any grievances and,
even if he had (Jackson maintained that he filed one grievance in February and had an
unstamped copy of one from March), the February grievance failed to name two of the
defendants (as he so acknowledged), and Jackson filed this suit before allowing the
prison enough time to respond to the March grievance. Jackson objected to the
magistrate judge’s report, asserting that two weeks was enough time for Menard
counselors to respond and, further, that Menard officials must have destroyed the
grievances he said he filed in February and March. The district judge adopted the
magistrate judge’s recommendation and granted summary judgment.

      On appeal Jackson challenges the finding that he did not wait long enough for a
response from the prison before filing his lawsuit. His suit was authorized, he says,
because the prison’s lack of any timely response to his March grievance (i.e., within the
two-week period in which Menard counselors purportedly must respond to grievances)
rendered the administrative process no longer “available” to him.

         But Jackson misunderstands the grievance process. He did not need a response
from his counselor to move forward with his grievance. See ILL. ADMIN. CODE tit. 20,
§ 504.810(a); Owens v. Hinsley, 635 F.3d 950, 955 (7th Cir. 2011). When no response came
from his counselor, Jackson had to file a formal grievance within 60 days of the date of
the underlying incident and allow time for the prison to respond. See ILL. ADMIN. CODE
tit. 20, § 504.810(a) As the district judge noted, Illinois law expects the prison to respond
to a grievance within 60 days, where possible. See id.§ 504.830(d). And so the district
judge properly concluded that Jackson did not complete the grievance procedure
No. 13-2651                                                                         Page 3

because the two weeks he gave the prison to respond to his March grievance was
insufficient. See Ford v. Johnson, 362 F.3d 395, 400 (7th Cir. 2004) (no exhaustion where
prisoner sued before the expiration of § 504.830(d)’s 60-day period); Beahringer v. Page,
789 N.E.2d 1216, 1225–26 (Ill. 2003) (no exhaustion where prisoner sued before waiting
the requisite period under former § 504.830). Although the district judge addressed
exhaustion only with regard to Jackson’s March grievance, the six weeks that he gave
the prison to respond to the purported February grievance also fell short of the
recommended 60-day period for the prison to respond.1

                                                                                AFFIRMED.




      1
        In determining that Jackson failed to exhaust his administrative remedies as to
the February grievance, the judge erroneously stated that Jackson’s failure to name two
defendants in the grievance warranted granting summary judgment for all three
defendants. But an inmate need not name the defendants in his grievance if, as was the
case here, the grievance form asks only for a brief summary of the grievance.
See Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011). This error was harmless, however,
because Jackson cannot show that he gave the prison sufficient time to resolve his
grievances.